Exhibit 10.1
 




2009 Long-Term Performance Incentive Program
Denny’s Corporation
Performance Shares and Target Cash Opportunity
203 East Main Street
Award Certificate
Spartanburg, SC 29319



___________________  (“Grantee”)


Denny’s Corporation (the “Company”) has granted to you a performance award (the
“Award”), denominated one-half in performance shares (the “Performance Shares”)
and one-half in cash (the “Target Cash Opportunity”). The Award is granted under
the Denny’s Corporation ________ Omnibus Incentive Plan (the “Plan”) and
pursuant to the 2009 Long-Term Performance Incentive Program (the “Program
Description”).  The Performance Shares entitle you to earn shares of the
Company’s $0.01 par value common stock (“Shares”), on a one-for-one basis, and
the Target Cash Opportunity entitles you to earn a cash payment, as set forth
below. By accepting the Award, Grantee shall be deemed to have agreed to the
terms and conditions set forth in this Award Certificate, the Program
Description and the Plan.


Grant Date of Award: ___________


Number of Performance Shares: __________


Target Cash Opportunity: $__________


The Award is granted as a Qualified Performance-Based Award under the Section
14.11 of the Plan.  If the Company achieves at least ______________ for the
fiscal year ending __________ (the “Threshold Performance Goal”), then the Award
shall be considered earned in an amount equal to 200% of the Performance Shares
and Target Cash Opportunity; provided, however, that the number of Performance
Shares and the amount of the Target Cash Opportunity actually paid under the
Award will be subject to reduction based on the TSR Comparison described below,
or otherwise in the discretion of the Committee, and is also subject to your
continuous employment during the vesting period described below.  Prior to any
conversion or payout of the Award, the Compensation and Incentives Committee of
the Company’s Board of Directors shall certify in writing that the Threshold
Performance Goal has been satisfied.


If the Threshold Performance Goal is satisfied, then the Award will vest (become
non-forfeitable) on _____________, subject to your continued employment with the
Company through such date, unless vesting is accelerated under Section 2 of the
Terms and Conditions on the following page.


If the Threshold Performance Goal is satisfied and the vesting condition is
satisfied, the actual number of Performance Shares and the amount of the Target
Cash Opportunity to be paid to the Grantee will be adjusted to an amount between
0% and 200% of the number and amount originally granted, based on the Company’s
Total Shareholder Return (“TSR,” as defined below) ranking relative to the
Company’s Peer Group (as defined in the Program Description) over a
_______________ fiscal period ending on ________________ (the “Performance
Period”), as further described in the Program Description (the “TSR
Comparison”), or based on any other criteria determined by the Committee in its
discretion.



--------------------------------------------------------------------------------

For purposes of this Award Certificate, TSR will be calculated as follows:
 
TSR = (ending stock price – beginning stock price + reinvested dividends) /
beginning stock price
 
This Award is governed by the terms of the Plan and the Program Description, and
subject to the Terms and Conditions on the following page.  Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Plan.
 
 
 
 
________________________________
For Denny’s Corporation
 
 
 
________________________________
Date
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
TERMS AND CONDITIONS


1. Vesting and Forfeiture of Award.  If the Threshold Performance Goal is
satisfied, the Award will vest and become non-forfeitable on _____________,
subject to accelerated vesting under certain circumstances as provided in
Section 2 below (the “Vesting Date”).  If Grantee’s employment with the Company
terminates for any reason other than as set forth in paragraph (a) of Section 2
below, Grantee shall forfeit all of Grantee’s right, title and interest in and
to any unvested Performance Shares and unvested Target Cash Opportunity under
the Award as of the date of termination of employment. In addition, if Grantee’s
employment is terminated by the Company for Cause, Grantee shall also forfeit
any vested Performance Shares and Target Cash Opportunity that has not yet been
paid.
 
2.  Acceleration of Vesting.  The Award shall be subject to accelerated vesting
as set forth below, in each case subject to the TSR Comparison adjustment as
described.
 
(a) Upon Grantee’s termination of employment with the Company due to death or
Disability, a pro rata portion of the Performance Shares and the Target Cash
Opportunity will vest and become non-forfeitable (the pro rata portion shall be
determined by multiplying each of the number of Performance Shares and the
amount of the Target Cash Opportunity by a fraction, the numerator of which is
the number of days elapsed from ______________ to the termination date, and the
denominator of which is _________). The TSR Comparison shall then be applied,
and the pro rata number of Performance Shares and the pro rata amount of Target
Cash Opportunity shall be adjusted, based on the Company’s TSR ranking relative
to the Peer Group as of the end of the Company’s fiscal quarter immediately
following the termination of employment due to death or Disability (as if the
Performance Period had ended on such fiscal quarter ending date).
 
 (b) Upon a Change in Control of the Company, the Performance Shares and the
Target Cash Opportunity will vest and become non-forfeitable. The TSR Comparison
shall then be applied, and the number of Performance Shares and the Target Cash
Opportunity amount shall be adjusted, based on the Company’s TSR ranking
relative to the Peer Group as of the date of the Change in Control (as if the
Performance Period had ended on the date of the Change in Control).
 
3. TSR Comparison and Award Adjustment.  The number of Performance Shares and
the amount of the Target Cash Opportunity shall be adjusted following the end of
the Performance Period (or the pro rata portion shall be adjusted following the
end of the Company’s fiscal quarter following a termination of employment due to
death or Disability, or following a Change in Control, if applicable) based on
the TSR Comparison, as follows:
 

 
Company’s TSR Percentile Ranking Relative to Peer Group
Adjustment
Factor *
Below Threshold
Less than 25%
0%
Threshold
25%
50%
Target
50%
100%
Maximum
90%
200%

 
* TSR Comparison is interpolated on a straight-line basis for performance
between points.


In addition, the Committee retains the discretion to increase (but not above
200% of the original award amounts) or decrease the number of Performance Shares
and the amount of the Target Cash Opportunity to be paid based on such other
factors as the Committee deems appropriate.


4. Conversion to Shares and Cash Payment.  The Performance Shares (as adjusted
based on the TSR Comparison) will be converted to actual Shares, and the Target
Cash Opportunity (as adjusted based on the TSR Comparison) will be paid in cash,
as soon as practicable following the end of the Performance Period, and no later
than ______________.  Stock certificates evidencing Shares paid upon conversion
of the Performance Shares will be registered on the books of the Company in
Grantee’s name as of the date of payment and delivered to Grantee as soon as
practical thereafter.


5. Limitation of Rights.  The Award does not confer to Grantee or Grantee’s
beneficiary any rights of a stockholder of the Company unless and until Shares
are in fact issued to such person in connection with the Award.  Nothing in this
Award Certificate shall interfere with or limit in any way the right of the
Company or any Affiliate to terminate Grantee’s employment at any time, nor
confer upon Grantee any right to continue in employment of the Company or any
Affiliate.


6. Payment of Taxes.  The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the vesting or settlement of
the Award. The withholding requirement with respect to the Performance Shares
only may be satisfied, in whole or in part, by withholding from the settlement
of the Performance Shares a number of Shares having a fair market value equal to
the minimum amount (and not any greater amount) required to be withheld for tax
purposes, all in accordance with such procedures as the Company establishes. The
obligations of the Company under this Award Certificate will be conditional on
such payment or arrangements, and the Company, and, where applicable, its
Affiliates will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise.


7. Restrictions on Issuance of Shares.  If at any time the Committee shall
determine in its discretion, that registration,  listing or qualification of the
Shares underlying the Performance Shares upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Performance
Shares, the Shares will not be paid unless and until such registration, listing,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.


8. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Award Certificate and this Award Certificate shall be governed by
and construed in accordance with the Plan.  In the event of any actual or
alleged conflict between the provisions of the Plan and the provisions of this
Award Certificate, the provisions of the Plan shall be controlling and
determinative.


9. Successors.  This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.


10. Severability.  If any one or more of the provisions contained in this Award
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Award Certificate will be construed and enforced as if the
invalid, illegal or unenforceable provision had never been included.


11. Notice.  Notices and communications under this Award Certificate must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid.  Notices to the
Company must be addressed to Denny’s Corporation, 203 East Main Street,
Spartanburg, SC 29319-0001, Attn: Secretary, or any other address designated by
the Company in a written notice to Grantee. Notices to Grantee will be directed
to the address of Grantee then currently on file with the Company, or at any
other address given by Grantee in a written notice to the Company.
